Citation Nr: 1816744	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-25 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for bilateral hearing loss.  Jurisdiction has transferred to the RO in Chicago, Illinois.  

The Veteran was scheduled to appear at a Board hearing on August 23, 2017.  Before the hearing, the Veteran requested a postponement.  See August 2017 Veteran statement.  Nevertheless, this decision constitutes a full grant of the Veteran's requested benefit.  As such, the Board finds that disposition of this claim without scheduling the Veteran for a hearing is not prejudicial.  


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to service.  


CONCLUSION OF LAW

The criteria to establish service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  Bilateral hearing loss has been interpreted as such a disease.  To show a chronic disease in service, the record must contain a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

The first two Shedden elements are met and not under dispute.  The Veteran has bilateral hearing loss for VA purposes.  See May 2012 VA examination report.  Because the Veteran served as a military policeman, VA concedes exposure to hazardous noise in the performance of the Veteran's duties.  

As such, the crux of this case centers on whether the Veteran's bilateral hearing loss was attributable to time spent in service.  In service, the Veteran complained about bilateral hearing loss.  See December 1973 service treatment record.  Seven months before separation, the Veteran obtained an audiometric examination that showed hearing loss in both ears for VA purposes.  See May 1973 service treatment record.  The Veteran has also submitted audiometric examinations from December 1995, January 1999, and August 2000 showing hearing loss for VA purposes.  The Veteran's wife of over 40 years met the Veteran during service, and stated that his hearing loss started during and continued after service.  See July 2014 wife statement.  The Board finds that the Veteran and his wife's assertions are highly credible.

A May 2012 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  See May 2012 VA medical opinion.  The examiner stated that he found no pertinent treatment notes for ears or hearing in the service treatment records.  Id.  However, the examiner did not discuss the clear audiometric examination showing that the Veteran had hearing loss for VA purposes seven months before separation.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The Board also notes that the Veteran is service-connected for tinnitus.  

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is evidence of record establishing a link between the Veteran's noise exposure in service and his bilateral hearing loss.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral hearing loss.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


